In an abbreviated fashion, an attempt will be made to explain the reasons for dissenting in this case.
Civil Rule 55(B) provides that a default judgment may be set aside in accordance with Civil Rule 60(B). However, the appropriate subsection should be utilized when a vacation of a judgment is sought. While the language of Civil Rule 60(B)(5) is broad, its application must be limited, and it must not be used as a convenient substitute for one of the first three subsections.
The appellee's motion to vacate in this case was founded upon the catchall language of Civil Rule 60(B)(5). The basis for the motion was that the defendant did not receive notice of the hearing. There is no question that notice was given by the court. The "lack of notice" justification for not entering an appearance has repeatedly been treated as falling within the excusable neglect language of Civil Rule 60(B)(1) and not within the broad language of 60(B)(5). Adomeit v. Baltimore (1974),39 Ohio App. 2d 97; Antonopoulos v. Eisner (1972), 30 Ohio App. 2d 187, at 193.
The distinction between provisions 60(B)(1) and 60(B)(5) is crucial in this instance since the timeliness of the motion turns upon which section is deemed proper.
The motion to vacate based on lack of notice is only proper under Civil Rule 60(B)(1). The trial court did abuse its discretion by granting the motion in this case since motions based upon 60(B)(1)-(3) are only proper if they are made within a reasonable time, not to exceed one year. The motion in the instant case was made over one year after the judgment was entered and was therefore not timely.
The cases cited by the appellee are inapposite since they deal with the power of a court to set aside a void judgment.Westmoreland v. Valley Homes Corp. (1975), 42 Ohio St. 2d 291. The judgment in the instant case was *Page 265 
not void. The motion was only proper under Civil Rule 60(B)(1) and was not timely filed under the provision. Further, an exception is taken to the holding of the majority that the court's entry of judgment was improper because the court did not notify the appellee seven days prior to the entry of judgment. Such a strict construction of the language of the rule would prevent every court from exercising its inherent power to enter a judgment against any party who either intentionally or unintentionally absents himself from the trial of a case.
The clear purpose of the seven day notice provision is to afford notice to the party who has entered an appearance in the case and against whom a default judgment is sought. The rule was not intended to prevent a trial court from proceeding to enter a judgment in a case that is at issue and is set for trial after notice is given and a party absents himself from the trial.
Finally, it should be emphasized that Civil Rule 60(B)(5) was intended to enable a court to vacate a judgment for a substantial reason to avoid a serious injustice in limited situations. It does not give a court carte blanche authority to ignore the other provisions of the rule and complete discretion to vacate any judgment any time an aggrieved party seeks a vacation. The first three subsections are pertinent to the rule and must be applied when appropriate.
Therefore, I would reverse the trial court's vacation of the judgment under the facts in this case. *Page 266